1

2

3

4

5

6

7

8

9

10                   IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
      In re:                                         No. 18-14536-MLB
12
      TIMOTHY D. EYMAN,                              ORDER GRANTING MOTION TO
13                                                   RE-CLOSE CASE
                            Debtor.
14

15             THIS MATTER having come on for hearing upon the motion of the Debtor,

16   Timothy D. Eyman, for his bankruptcy case to be re-closed; and the Court having

17   considered the Motion and any responses thereto, if any, and the Court finding it

18   in the best interests of the estate to administratively close this case and without

19   prejudice to the Court’s previous Order issuing final decree at ECF #297; now

20   therefore it is hereby:

21             ORDERED that the above entitled case may be re-closed and the Clerk is

22   directed to administratively close this case.

23
       Order Granting Motion to           Page 1 of 2               VORTMAN & FEINSTEIN
24                                                                2033 6TH AVENUE, SUITE 251
       Re-close Case
                                                                      SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-14536-MLB        Doc 307-1   Filed 11/24/20     Ent. 11/24/20 16:40:01      Pg. 1 of 2
1                                     /// End of Order ///

2

3    Presented by:

4    /s/ Larry B. Feinstein
     Larry B. Feinstein WSBA # 6074
5    Attorney for Debtor

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
       Order Granting Motion to           Page 2 of 2               VORTMAN & FEINSTEIN
24                                                                2033 6TH AVENUE, SUITE 251
       Re-close Case
                                                                      SEATTLE, WA 98121
                                                                         (206) 223-9595
                                                                      (206) 386-5355 (fax)


 Case 18-14536-MLB        Doc 307-1   Filed 11/24/20     Ent. 11/24/20 16:40:01      Pg. 2 of 2
